Citation Nr: 1629383	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  06-08 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability to include schizophrenia, schizoaffective disorder, and atypical psychosis.

2.  Entitlement to service connection for a bilateral foot disability to include bilateral frozen feet.

3.  Entitlement to service connection for a headache disorder, to include migraine headaches including as secondary to service-connected disability.

4.  Entitlement to service connection for a seizure disorder including as secondary to service-connected disability.

5.  Entitlement to service connection for chronic fatigue syndrome including as secondary to service-connected disability.

6.  Entitlement to service connection for a gastrointestinal disorder to include peptic ulcers and irritable bowel syndrome including as secondary to service-connected disability.

7.  Entitlement to service connection for sexual dysfunction including as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to July 1980.

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In September 2011, the Board issued a decision denying the Veteran's claims for service connection for a seizure disorder, chronic fatigue syndrome, peptic ulcers, irritable bowel syndrome, and sexual dysfunction.  The September 2011 decision also denied the Veteran's claims for service connection for carpal tunnel syndrome, glaucoma, hypertension, and a heart condition.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In June 2012, the Court issued an order which granted a joint motion for partial remand of the Board's September 2011 decision to the extent that it denied service connection for a seizure disorder, for chronic fatigue syndrome, for peptic ulcers, for irritable bowel syndrome, and for sexual dysfunction.  The claims for service connection for carpal tunnel syndrome, glaucoma, hypertension and a heart condition were deemed abandoned and are no longer on appeal.  

The September 2011 Board decision also reopened the Veteran's claims for service connection for a psychiatric disorder and for a bilateral foot disorder, and remanded the reopened claims to the AOJ for further development.  The September 2011 Board decision additionally remanded a claim for service connection for migraines.  

In September 2010, the Veteran testified at a Travel Board hearing.  A transcript of that hearing is of record.  In December 2014, the Board remanded the case for an additional hearing.  In February 2016, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

Effective March 24, 2015, when a claimant submits a communication indicating a desire to apply for VA benefits, but the communication does not meet the standards of a complete claim for benefits, the communication will be considered a request for an application form for benefits under 38 C.F.R. § 3.150(a).  38 C.F.R. § 3.155(a) (2015).  When such a communication is received, VA shall notify the claimant and the claimant's representative of the information necessary to complete the application form or form prescribed by the Secretary.  Id.  In light of the foregoing, the Veteran's claim for a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU), received in May 2016, is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issues of entitlement to a bilateral foot disability, migraine headaches, a seizure disorder, chronic fatigue syndrome, peptic ulcers, irritable bowel syndrome, and sexual dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Resolving all doubt in favor of the Veteran, an acquired psychiatric disability variously diagnosed as schizophrenia, schizoaffective disorder, and atypical psychosis had its onset within a year of his discharge from service.


CONCLUSION OF LAW

An acquired psychiatric disability variously diagnosed as schizophrenia, schizoaffective disorder, and atypical psychosis is presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In light of the favorable outcome of this appeal, any perceived lack of notice or development under the VCAA should not be considered prejudicial.  
  
Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1101, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309(a).  Psychosis can be service-connected on such a basis.  

The service treatment records are absent complaints, findings or diagnoses of a psychiatric disorder during service as well as a diagnosis of psychoses within a year after discharge from service.  The service personnel records, however, indicate that the Veteran requested that he be released from duty on the basis of hardship.  

The Veteran's service personnel records contain letters from various medical professionals in support of the Veteran's request for a hardship discharge.  A May 1980 letter from the school psychologist, Dr. Duryea, noted that he had been seeing the Veteran's younger sisters, I and E, in psychotherapy since February 1979, one of his sisters, M, psychodiagnostically, and his mother in counseling periodically regarding all the children.  Dr. Duryea noted that each of the Veteran's school-age siblings had a disability including being mental retarded, emotionally disturbed, neurologically impaired with emotions problems and academic retardation.  Dr. Duryea noted that he had seen the Veteran's mother several weeks prior and that "she appeared close to her breaking point."  The Veteran was advised that his mother was in no shape to care for all of his brothers and sisters with their chronic and severe disabilities and that his physical presence in the home was required to "help her regain her stability so that she can again function as effectively as she did previously."  Dr. Duryea opined, "If your mother does not receive the necessary benefits of your full time efforts and assistance, I have no doubt the family unit will be torn apart.  Consequently, all the children will require specialized residential facilities because it is not very likely that foster homes will accept children their ages and with their disabilities."  Dr. Duryea concluded his letter, "In my professional opinion, ... you have but one choice.  That choice is to pursue as vigorously as you possibly can, avenues which will allow you to be with your family to provide them with care, assistance, and guidance which, at this time, is too much for your mother."

A June 1980 letter from a caseworker of Department of Human Services noted that there were chronic and severe problems, physical and or emotional, with all the members of the family, except the Veteran and that "his presence is for the near future indispensable."  The caseworker noted that the Veteran's mother suffered from depression with anxiety and multiple medical problem, his two brothers had behavior problems with emotional disturbance, two of his sisters were seeing a psychiatrist, and his younger siblings were suffering from bronchitis and asthma and were at that time in foster care.  

A June 1980 letter from Dr. Kinglow notes that the Veteran's mother required constant treatment and support for psychiatric reasons and that she had suffered considerable stress related to her children which left her less able to deal with the problems.  

In a June 1980 affidavit, the Veteran stated that his family was experiencing a crisis and noted that he was the oldest of his three brothers and three sisters ranging in age from three years old to 17 years old and that his family could not handle such a crisis without his total assistance which he understood put his military career in jeopardy.   

The Veteran's request for a hardship discharge was granted, and he was discharged in July 1980 and transferred to the Individual Ready Reserve.  In October 1980, he attended 32 hours of Drill Sergeant School as a candidate.  In March 1981, the Veteran requested a transfer to the control group due to an employment conflict.  He noted that his new job required him to work long hours every weekend which prevented him from being able to attend drills with his reserve unit.  

Medical records from a May 10, 1982, hospitalization indicate that the Veteran's mother related problems dating back two years since discharge from the army - anorexia (twenty-six pound loss in two years), insomnia, agitation, pacing, talking to himself, wandering in and out of the house, constantly carrying a black cane, goes to the roof of his house and talks to himself and swings cane.  

A January 1986 private medical record noted prior history of psychiatric problems which developed after the Veteran got out of the Army in 1980.  

The Veteran underwent VA examination in April 1999 at which time he reported that after discharge, he lived with his parents and stated that he was stressed by the medical problems in his family including his mother's mental illness.  He stated that he had never been able to work regularly since his discharge and that after his discharge, he was unable to function and felt depressed.  The Veteran reported that approximately 1983, he began to experience hallucinations, hearing voices, feelings of persecution, and paranoia.  After examination, the Veteran was diagnosed as having schizophrenia undifferentiated type.    

A September 2000 statement from the Veteran's treating psychiatrist from 1997 noted that the Veteran detailed a history of psychotic illness that began during his service as a food inspector.  The psychiatrist noted a diagnosis of chronic undifferentiated schizophrenia and opined that his disability was 100 percent service related and connected.

The Veteran underwent VA examination in August 2012 at which time the examiner noted that the Veteran had a very long history of mental issues and claimed to have been mentally ill since 1980.  After examination of the Veteran, the examiner stated, "I cannot find evidence of mental illness prior to 1982.  Despite his long history of treatment and hospitalizations, he presents on this date with an absence of symptoms that meet a specific diagnostic category.  ... At best, I can diagnose evidence of an axis 1 thought or mood disorder by history with no evidence of  current symptomology along with axis 2 personality disorder NOS to explain his long history of inability to work hold relationships or maintain housing.  I must defer to recommendations for comprehensive psychological testing to assist with differential diagnosis and resort to an unspecified Axis 2 personality disorder to account for his present appar[e]nt inability to negotiate productive social and occupational activities."    

In October 2013 and January 2014, the case was referred for a medical expert opinion as to whether any psychiatric disorder began in or was otherwise related to the period of service between June 1978 and July 1980 or whether the Veteran experienced the onset of psychoses within one year of his July 2, 1980 discharge from active service.  

In a December 2013 opinion, a VA psychiatrist found it was not likely that any psychiatric disorder began in or was otherwise related to the period of service.  The psychiatrist indicated that the earliest medical evidence was 1982 and that although one record stated that the Veteran's mental state deteriorated since discharge from service, other records directly from patient interview and job records note that he was seeking transfer to a different unit and working at a pizza job.  The psychiatrist also found it not likely that the Veteran experienced the onset of psychoses within one year of his discharge from service and noted a March 3, 1981, letter from the Veteran requesting a transfer to a different unit; records indicating that he began to deliver pizza in 1981; and a May 10, 1982, Emergency Room Admission physician record which indicated no medication history, no past psychiatric hospitalizations, and that in March 1982, police found a bottle of beer in a car and gave him a ticket and he went to court to clear his name.  The psychiatrist also noted that the notes indicate recent onset (a week) of symptoms and that a history of cannabis use and alcohol were background variables. 

In a March 2014 opinion, a VA psychiatrist found it was not likely that any psychiatric disorder began in or was otherwise related to the period of service.  The psychiatrist noted, 

Technically this writer agrees with the prior medical expert opinion that we cannot find definitive evidence that this patient's psychiatric problems began when he was in military service or one year thereafter.  

Nevertheless this writer is impressed by his non-VA psychiatrist's [] Letter in Support of Claim from the year 2000.  This psychiatrist states that he knew the patient since 1986 and clearly contends in his letter that this psychiatrist's understanding of this patient's psychiatric history places the onset of this patients SMI during military service 1978-1980.  Specifically Dr. Pemberton states that the patient's psychotic decompensation began in the military at which time the patient was having psychotic symptoms "That began during his serving at MOTB (Military Ocean Terminal Bayonne New Jersey).  Again this psychiatrist states that he had known the patient since 1986 and that the patient gave a history consistent with the emergence of a psychotic illness while the patient was still in the military.  1986 is not so many years removed from 1978-1980/81, for vagaries of memory and accurate specifics of the patient's psychiatric history to fall victim to the vagaries of human memory.

This writer can only speculate that this patient's psychiatric history in all likelihood did begin in the years of his active military service 1978- 1980 or in the year 1981 as the patient indicates in a form that he completed initially placing the year as 1982; but then scratching 1982 out and changing it to 1981[?]

Importantly, schizophrenia usually develops slowly with prodromes (symptoms of psychosis of lesser severity) that can last for weeks to years.  This writer speculates that this patient was quite likely to demonstrate early less severe symptoms of his psychosis (e.g. in the yrs. 1978-1981) resulting in idiosyncratic odd responses to stress (such as his mother's mental illness compromising her ability to take care of his siblings).

Unfortunately for the patient, this is a speculation that in this writer's opinion does not reach a likelihood of greater than 50% (but it comes close) without clear documented evidence of psychotic/prodromal symptoms being displayed by this patient between 1978 and 1981.

The VA psychiatrist also found it was not likely that the Veteran experienced the onset of psychoses within one year of his discharge from service.  The psychiatrist noted,

Again in the absence of clear and definitive chart/medical record evidence of prodromal/lesser form psychotic/"forme fruste" symptoms being displayed by the patient before the emergence of a full psychotic syndrome requiring hospitalization in 1982 one can only speculate the probability of less than 50% (but close) that this patient was evidencing a prodromal subclinical/psychotic syndrome that he continues to manifest to date within one year of his July 2, 1980 discharge.  One can speculate that the patient's severity of illness seems to have progressed from lesser form in 1978-1980; to more fully manifest and severe in 1982 (statement confidence probability not reaching at least as likely as not, i.e., > 50%).

The record includes a May 2016 psychological interview/examination report by a private licensed psychologist which indicates that the onset of schizophrenic condition was during the Veteran's military enlistment when he initially went AWOL.  The psychologist noted schizophrenia's initial course is typically prodromal symptoms (of a lesser or milder degree) resulting in idiosyncratic behaviors and speech, social withdrawal, loss of interest, deterioration in hygiene, unusual behaviors, poor judgement, etc.  The psychologist noted that the conclusion was also supported by the fact that during his first psychiatric admission in 1982, the Veteran's mother reported that he had been symptomatic since his enlistment/ discharge with anorexia, constant agitation, paranoia, hallucinations and delusional content and that the Veteran's treating psychiatrist for several years also provided adequate documentation to support the onset during his military experience.  The psychologist noted that the onset is further supported by the Veteran's lack of social/vocational adjustment post-discharge and that although his first psychiatric admission was not until 1982, it was noted by his mother that he was symptomatic since his discharge and that she tried several times to initiate him in treatment but was previously unsuccessful.   

The Board notes that there is a difference of opinion among the medical professionals.  In deciding whether the Veteran's schizophrenia occurred in service or within a year of his discharge from service, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is particularly onerous where medical opinions diverge. At the same time, the Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Id.

However, a more detailed discussion of the specific opinions, credentials of the diagnosticians, and circumstances of opinions in this case would not clarify the matter.  It would merely highlight that there is not a clear, rational basis for the Board to prefer one opinion to another.

The Board finds high probative value in the May 1982 statements by the Veteran's mother to mental health providers at the crisis intervention unit.  As noted above, the Veteran's mother reported that he had problems dating back two years since his discharge from service of anorexia, insomnia, agitation, pacing, talking to himself, wandering in and out of the house, constantly carrying a black cane, going on the roof of the house and talking to himself and swinging his cane.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

Accordingly, the Board finds that the competent medical evidence of record, both for and against a finding that a psychosis was present within a year after the Veteran's discharge from service is at least in a state of equipoise.  Thus, with resolution of reasonable doubt in the Veteran's favor, the Board concludes that he manifested a psychosis to a compensable degree within one year of his discharge from service.  Accordingly, service incurrence of this disability will be presumed.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for an acquired psychiatric disability variously diagnosed as schizophrenia, schizoaffective disorder, and atypical psychosis is granted.


	REMAND	

With respect to a bilateral foot disability, to include bilateral frozen feet, the Veteran underwent VA examination in August 2012 at which time he reported developing a bunion and painful calluses on his left foot while in the military.  The Veteran was diagnosed as having hallux valgus and hyperkeratosis of the left foot.  In addition, the examiner noted mild tenderness upon palpation of submetatarsal three of the left foot where a hyperkeratotic lesion was noted and a medial bony eminence on the head of the first metatarsal of the left foot with no pain upon palpation or range of motion.  After a review of the claims file, the examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury.  The examiner noted that upon examination, the Veteran had a hallux valgus deformity which in turn was causing a painful hyperkeratosis on the bottom of this third metatarsal head of the left foot.  The examiner opined that the hallux valgus deformity and hyperkeratosis were not at least as likely as not caused by military service but from spending long periods of time on one's feet and wearing certain shoe wear which could have likely aggravated the bunions.  

The Veteran underwent a Cold Injury Residuals examination in December 2012 at which time the Veteran reported working in cold storage facility as a food dispatcher while in the military in 1979 to 1980.  He described being around cold conditions where the food was stored and packed.  The Veteran stated that he was not exposed to any outside conditions where it was freezing temperatures or snowy conditions and that he was not on guard duty on the outside for a prolong period.  The Veteran reported some cold sensation in both feet but felt it was not severe enough to seek medical attention.  Since leaving military, the Veteran denied any cold sensitivity and described mild arthralgias involving the ankles.  X-rays of the right and left feet showed osteoarthritis.  After review of the claims file, the examiner opined that the claimed condition was less likely than not (less than 50 percent probability) caused by the claimed in-service injury, event, or illness.  The examiner noted that the Veteran was working in a cold storage facility and was not exposed to outside conditions and that it was less likely that he would sustain cold injury while working in a cold storage facility.  The examiner noted that a review of the records showed that the Veteran had not been evaluated or treated for cold injury while in service; and, thus, there was no evidence that he had sustained cold injury based on both his history and lack of medical evidence.  The examiner noted that symptoms of arthralgias that he described were nonspecific and less likely related to any cold exposure or injury.  

The Board finds neither medical opinion is adequate; thus the issue must be remanded for an addendum opinion.  The Board notes that the December 2012 VA examiner's opinion that because the Veteran was working in cold storage facility and not exposed to outside conditions made it less likely that he would sustain cold injury is incorrect.  In fact, the Occupational Safety and Health Administration (OSHA) has designed standards to protect employees who are subject to cold working conditions as workers who are subjected to cold working conditions for extended period of time can develop frostbite and hypothermia.  

With respect to migraine headaches, the Veteran underwent VA examination in November 2012 at which time the examiner diagnosed migraine including migraine variants and tension headache.  The examiner noted a very long history of recurrent migraine headaches, at times with gastrointestinal complaints, periods of confusion, at times unresponsive to various medicines.  The record is absent a VA medical opinion regarding the etiology of the Veteran's headaches.  As such, the Board finds that the issue must be remanded for an opinion regarding such etiology.

With respect to a seizure disorder, chronic fatigue syndrome, peptic ulcers, irritable bowel syndrome, and sexual dysfunction, the Veteran contends that they are secondary to now service-connected acquired psychiatric disorder, to include treatment thereof.  The record indicates that the Veteran reported in May 2016 that he was medicated with Abilify liquid, Wellbutrin XL, and Benztropine.  Medical research into the possible side effects associated with these medications include epilepsy or a seizure disorder, nausea, vomiting, changes in appetite, constipation, headache, and sexual dysfunction.  Thus, the Board finds that these issues must be remanded for an opinion as to whether medications prescribed for service-connected psychiatric disability are the cause of his headaches, seizure disorder, fatigue, gastrointestinal complaints, and sexual dysfunction. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's virtual file should be referred to a podiatrist for an addendum opinion as to the nature and etiology of any disabilities of the feet, to include any residuals of a cold injury to the feet.  The podiatrist must specify in the report that Virtual VA and VBMS records have been reviewed.  

The physician should identify all current chronic foot disorders and provide an opinion as to whether it is at least as likely as not that any such foot disorder had onset during or is otherwise related to the Veteran's military service, to include the claimed cold injury.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

2.  The Veteran's virtual file should be referred to a neurologist for an opinion as to the nature and etiology of the Veteran's headache complaints and seizure disorder.  The neurologist must specify in the report that Virtual VA and VBMS records have been reviewed.  

The neurologist should report a detailed medical history.  

With respect to headaches, the neurologist should opine
whether it is at least as likely as not that any diagnosed headache disorder had onset during or is otherwise related to the Veteran's military service or is due to or aggravated (i.e., worsened) beyond the natural progress by the service-connected psychiatric disability including medication taken for such disability.  For any aggravation found, the examiner should indicate the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.

With respect to seizures, the neurologist should provide an opinion as to whether it is at least as likely as not that any diagnosed seizure disorder is caused by or aggravated (i.e., worsened) beyond the natural progress by service-connected psychiatric disability including medication taken for such disability.  For any aggravation found, the examiner should indicate the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  The Veteran's virtual file should be referred to a physician for an opinion as to the nature and etiology of the Veteran's fatigue, gastrointestinal, and sexual dysfunction complaints.  The physician must specify in the report that Virtual VA and VBMS records have been reviewed.  

The physician should determine if the Veteran has a chronic disability manifested by chronic fatigue; and, if so, provide an opinion as to whether it is at least as likely as not that any such chronic fatigue is caused by or aggravated by the Veteran's service-connected psychiatric disability including medication taken for such disability.  For any aggravation found, the examiner should indicate the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.
   
The physician should identify all current gastrointestinal disorders and provide an opinion as to whether it is at least as likely as not that any such disorder had onset during the Veteran's military service or is due to or aggravated by the service-connected psychiatric disability including medication taken for such disability.  For any aggravation found, the examiner should indicate the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.

The physician should also identify all current sexual dysfunction disorders and provide an opinion as to whether it is at least as likely as not that any such disorder is caused by or aggravated by the Veteran's service-connected psychiatric disability including medication taken for such disability.  For any aggravation found, the examiner should indicate the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

4.  After the development requested has been completed, the examination reports should be reviewed to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, corrective procedures should be implemented.  

5.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


